DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed July 11, 2022 in response to the Office Action of May 11, 2022 is acknowledged. Applicant elected with traverse Group I.

2.	Applicants argue that the shared special technical features of claim 26 and 34 are not disclosed or taught by Bhasin.
The arguments have been considered but are not persuasive. Examiner has applied prior art in the below rejections that anticipate or render obvious the shared technical feature of the inventions.
 Thus, the “special technical feature” does not define a contribution over the prior art. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.

3.	Claims 21-40 are pending. Claims 26-33 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 21-25 and 34-40 are currently under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "the variant molecule" in the second paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Examiner Suggests: Amending claim 21 to recite “the variant protein” instead.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 21-25 and 34, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0147936, Vendruscolo et al, published May 2016, claiming priority to June 2013.
Vendruscolo et al teach a method for identifying mutations that alter a molecular property of solubility or aggregation propensity of a protein or antibody ([94-100]), the method comprising:
a) providing known values (training data) for the solubility or aggregation propensity for the native protein or antibody sequences;
b) inputting the known values (training data) into a computer data processing system comprising a processing unit, computer-readable storage media (Figure 8; [91]; [178-180]) and a machine learning algorithm Artificial Neural Network (ANN) to produce a first function which maps the known sequences to the known values;
c) training a second neural network in said computer data processing system to determine a second function which maps the sequences to the known values, wherein the first function can require a shorter fixed protein/antibody sequence length (segment) than the second function; 
d) producing, by the computer data processing system, an aggregation propensity value or solubility value for a specific amino acid sequence or producing a profile having an aggregation propensity value or solubility value for each amino acid in the sequence ([11-72]; [123-180]; Figure 1-6; claims 40-57);
e) applying the computer data processing system to a newly inputted protein/antibody sequence to predict a value for solubility or aggregation values of a protein or antibody or amino acid based on the trained algorithm;
f) additionally calculating a structurally-corrected aggregation propensity or solubility profile for the newly inputted sequence, identifying and selecting amino acids in the newly inputted sequence suitable for mutation, and generating a plurality of mutated sequences (variant proteins/antibodies having modified amino acid residues from the parent) by mutating (modifying) at least one amino acid position to be different from the parent protein/antibody sequence; wherein a structurally-corrected aggregation propensity or solubility profile comprises values for each amino acid residue that is associated to the contribution of that residue to the overall solubility or aggregation propensity; wherein the structurally-corrected aggregation propensity or solubility profile comprises a score that determines the distance of a mutated amino acid residue from another residue in the variable region that guarantees neighboring residues contribute more to the local surface solubility or aggregation propensity than distant residues; wherein the structurally-corrected aggregation propensity or solubility score can be written as a sum which is extended over all of the residues of the protein within a distance from a specific residue ([129-130]); wherein the structurally-corrected aggregation propensity or solubility score requires generation of a feature vector by determining individual values for each amino acid residue including mutated residues; and wherein each amino acid position has a score that reflects how large the effect on solubility of a mutation at that site is expected to be ([129-139]);
g) applying the computer data processing system to predict a value for aggregation propensity or solubility for each of the plurality of mutated sequences (variants) and identifying an alteration to the aggregation propensity or solubility of the mutated/variant sequence, identifying mutations that increase or decrease aggregation or solubility of the protein/antibody ([73-82]; Figure 3; [123-134]; claims 40-57); and
h) making a protein or antibody having increased or decreased solubility or aggregation by physically producing the protein or antibody comprising the mutation(s) identified by the computer data processing system and measuring the solubility or aggregation value ([92]; [104-107]; [172-177]; Figure 7; Annex 1; claim 57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 21-25 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sydow et al (PLoS ONE, 2014, 9:e100736, p. 1-13) and Supplemental Information.
Sydow et al (Sydow) teaches a method of in silico structure-based prediction of asparagine and aspartate degradation sites and degradation propensity (molecular property) in antibody variable regions, the method comprising:
a) providing 37 different monoclonal antibodies and subjecting them to degradation (“stress”) at pH 6.0 and 40°C for 2 weeks to produce modified variants having several modified Asn and Asp residues compared to the corresponding parental reference (“unstressed”) antibodies (Materials and Methods);
b) identifying and quantifying the affected residues and modifications in stressed samples as compared to the corresponding reference (“unstressed”) antibody samples, detecting all possible products of Asp and Asn degradation, i.e., the succinimide intermediate, iso-Asp, and Asp; and identifying 60 residues out of all 559 possible Asn and Asp residues in the Fv regions of the 37 antibodies as being quantifiably modified (p. 2, col. 2 – p. 3, col. 1; Fig. S1);
c) classifying the modified residues as hotspots (Table 1; p. 3, col. 1), weak spots (Table S1), and reactive spots in stressed samples (p. 3, col. 1; Table 1); determining all degradation hotspots are in the CDR loops, mostly the light chain CDR1 and heavy chain CDR3 (Table 1; p. 3, col. 1-2), wherein the CH1/CL and Fv framework regions represent stable scaffold (p. 3, col. 1-2);
d) identifying amino acid sequence motifs that influence the rate of degradation, wherein the amino acid residue succeeding Asn or Asp influences the rate of succinimide formation in proteins (p. 3, col. 1; Table 1);
e) characterizing, by computer software modeling, the structural environment of the Asn and Asp hotspots and non-hotspots in the antibodies’ Fv fragments by a set of 20 structural parameters (values) with a putative role in the degradation mechanism, wherein the 20 parameters reflect the 3D environment of the amino acids (p. 4, col. 1-2; Figure 1 and 3; Figure S2; Table S1), wherein the 20 parameters comprise values of the distance between the modified amino acid residue and other residues in the surface regions of the variable region (Figure 3), calculating the structure-dependent Asp pKa values using PROPKA algorithm (p. 10, col. 1-2; SI materials and Methods; p. 4, col. 2), and calculating the succeeding backbone nitrogen’s solvent accessible surface area and counting the number of hydrogen binds, because accessibility and high nucleophilicity of the succeeding backbone nitrogen are other prerequisites for succinimide formation (Figure 1; p. 4, col. 2; Figure 3), thus providing a structural matrix summary of values; 
f) determining, by computer software, the correlation between all 20 structural parameters (feature vector) and in vivo degradation by machine learning algorithms (p. 4, col. 1-2; p. 10, col. 2), wherein nine different machine learning methods (Bayesian classification, recursive partitioning support vector machines, random forests, regularized discriminant analysis, and neural networks) were applied to determine the optimal classifier for distinction between hotspots and non-hotpots in the Fv region, wherein the data set analyzed comprised 185 different models or variants (37 x 5 models of training data) containing Asn 55 hotspots and 940 non-hotspots, Asp 40 hotspots and 1425 non-hotspots (p. 5, col. 1-2; SI Materials and Methods; Figure 4); 
g) performing by computer system, statistical analysis of the structural parameters to produce true and false positivity rate values and producing a decision tree to distinguish hotspots from non-hotspots for degradation propensity by true and false positivity rates (Figure. 6; p. 5, col. 2; Figure 4 and 5; p. 11, col. 1); and
h) performing, by computer, a statistical program to determine ROC plots of the true positivity and false positivity rates for each of the machine learning algorithms and sequence-based predictions, demonstrating the algorithms utilizing the structural-based parameter values are superior to sequence-based predictions for determining true positive and false positive rates (Figure 4; p. 6, col. 1).
Sydow suggests applying their in silico method of predicting degradation propensity to candidate therapeutic antibodies to efficiently pre-select monoclonal antibodies for finding the most stable and most portent clinical candidate molecule to bring into further development and into the clinic. By applying their algorithm, long-term and in vivo stability can be predicted, avoiding late stage failure (p. 9, col. 1).
Non-transitory computer-readable storage media and processing unit
Sydow does not explicitly teach the computer system they used to conduct calculations, machine learning algorithms, and structural modeling comprises a non-transitory computer-readable storage media and processing unit. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct the in silico analysis and commercial computer software programs (SIEVE, EXCEL, MODELER 9v7, PROPKA, LOOPER, and Pipeline Pilot) taught by Sydow on a computer. One would have been motivated to and have a reasonable expectation of success to because Sydow teaches conducting the method in silico, and the programs taught by Sydow are commercially sold to operate on non-transitory computer-readable storage media and processing unit.
Generating modified antibody variants or new variants different from parent antibodies by a computing system and generating values for the variants:
Sydow produced degradation modified antibody variants by physical degradation and analyzed the variant structures by computer system to produce values, and did not generate modified antibody variants by a computing system. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to generate modified antibody variants using the computer programs of Sydow. One would have been motivated to and have a reasonable expectation of success to because Sydow teach and successfully demonstrate utilizing the computer programs to create the structures of the modified antibodies in silico and to analyze measure their values or features in silico in order to identify therapeutic antibodies having decreased propensity to degrade and have long term storage life. Given Sydow teach the successful means and motive to create variant antibodies having modifications different from the parent antibodies and to measure/produce their parameter values in silico, one of ordinary skill in the art could have pursued creating variant antibodies and producing parameter values for them with a reasonable expectation of success.
Synthesizing the modified variant protein and measuring the degradation property:
Sydow does not demonstrate synthesizing an antibody having reduced degradation propensity identified by their in silico process and measuring the degradation. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to synthesize an antibody having reduced degradation propensity identified by the in silico process of Sydow and measure the degradation. One would have been motivated to and have a reasonable expectation of success to because the Sydow explicitly suggests applying their in silico method of predicting degradation propensity to efficiently pre-select monoclonal antibodies for finding the most stable and most portent clinical candidate molecule to bring into further development and into the clinic. Sydow teach that by applying their algorithm, long-term and in vivo stability can be predicted, avoiding late stage failure. One would further have a reasonable expectation of success given the sequence and structure of the antibody to be synthesized is known and delineated by the in silico method of Sydow and methods of measuring antibody degradation are taught and successfully demonstrated by Sydow.

7.	Conclusion: No claim is allowed.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642